                Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 1 of 7



 1

 2

 3

 4               IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA
 5

 6
       PAVLO BURLAKA, an individual,                Case No. CIV-19-94-R
 7
                                    Plaintiff,      COMPLAINT FOR PERSONAL
 8                                                  INJURIES
 9
                -vs-
                                                    JURY DEMAND
10     AMERO LOGISTICS, INC, a Texas
       corporation,
11
                                    Defendant.
12

13        COMES NOW plaintiff, Pavlo Burlaka, by and through his attorney of record,

14   Reed Yurchak, for cause of action and states and alleges as follows:
15
                                         I. PARTIES
16
          1.1     At all times relevant hereto plaintiff was a resident of Clark County,
17
     Washington.
18

19        1.2     At all times relevant hereto defendant Amero Logistics, Inc was an

20   interstate motor carrier engaged in interstate commerce organized under the laws of
21   the State of Texas with its principal place of business located at 1411 N. Cockrell Hill
22
     Rd, #737, Dallas, Texas 75211.
23
          1.3     At all times relevant hereto plaintiff alleges that Erick Estrada was an
24
     employee or agent of defendant and was operating within his scope of employment or
25

26
        COMPLAINT FOR PERSONAL                                       LAW OFFICE OF REED YURCHAK
                                                                        1215 120TH AVE NE, STE. 110
        INJURIES -- 1                                                       BELLEVUE, WA 98005
                                                                         TELEPHONE: (425) 941-6659
                                                                            FAX: (425) 654-1205
28

29
               Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 2 of 7



 1   agency at the time of the accident. Defendant Amero Logistics is vicariously liable to
 2
     plaintiff for the negligence of Erick Estrada under the theory of respondeat superior.
 3
         1.4     The automobile accident and negligent acts and damages alleged herein
 4
     occurred in or around Boise City, Cimarron County, Oklahoma.
 5

 6                            II. JURISDICTION AND VENUE

 7
         2.1     The Court has jurisdiction over this action under 28 U.S.C. § 1332(a)
 8
     because the matter in controversy exceeds $75,000.00, exclusive of costs, it is between
 9

10   citizens of different states, and because the defendant has certain minimum contacts

11   with the State of Oklahoma such that the maintenance of the suit in this district does
12   not offend traditional notions of fair play and substantial justice.
13
         2.2     Venue in the United States District Court for the Western District of
14
     Oklahoma is proper pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of
15
     the events or omissions giving rise to the plaintiff’s claims and causes of action
16

17   occurred in this judicial district – i.e., a 4,000 pound steel casing fell from defendant’s

18   truck onto a highway into which plaintiff collided while driving in his tractor-trailer.
19
     Additionally, defendant was subject to the personal jurisdiction in this judicial district
20
     at the time of the commencement of the action.
21

22
                               III. GENERAL ALLEGATIONS
23

24          3.1 On December 13, 2017, plaintiff was employed by Sole Transport whose
25   prinicipal place of business was located in Portland, Oregon, and was driving a 2010
26
        COMPLAINT FOR PERSONAL                                         LAW OFFICE OF REED YURCHAK
                                                                            1215 120TH AVE NE, STE. 110
        INJURIES -- 2                                                           BELLEVUE, WA 98005
                                                                             TELEPHONE: (425) 941-6659
                                                                                FAX: (425) 654-1205
28

29
               Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 3 of 7



 1   International Freightliner tractor-trailer combo that was fully loaded.                  It was
 2
     approximately 11:00 p.m. and plaintiff was heading north on Highway 287 towards
 3
     Boise City, OK. It was a dark night with no highway lighting in the area and no
 4
     ambient lighting in the area.
 5

 6          3.2 Unbeknownst to plaintiff, a four thousand pound steel casing had become

 7   unsecured and fallen off the back of another tractor-trailer, which was later discovered
 8   to have been driven by Erick Estrada, who was employed by defendant Amero
 9
     Logistics.
10
            3.3 The steel casing lay in the middle of the northbound lane, obscured in the
11
     darkness, until plaintiff came upon it. Plaintiff attempted to evade the casing but was
12

13   unable to avoid the casing and was unsuccessful in any other evasive maneuver.

14   Plaintiff’s tractor collided with the casing, causing his truck to veer to the right and
15
     fall onto its passenger side and slide off the edge of the raised highway down into the
16
     scrub brush below.
17
            3.4 Plaintiff sustained significant injuries and other damages as a result of the
18

19   collision.

20                                   IV. CAUSES OF ACTION
                                           Negligence
21

22
         4.1      Plaintiff repeats and realleges each and every allegation contained in

23   paragraphs 1 – 3 of this Complaint and incorporates them herein as if plead in full.

24

25

26
        COMPLAINT FOR PERSONAL                                       LAW OFFICE OF REED YURCHAK
                                                                        1215 120TH AVE NE, STE. 110
        INJURIES -- 3                                                       BELLEVUE, WA 98005
                                                                         TELEPHONE: (425) 941-6659
                                                                            FAX: (425) 654-1205
28

29
               Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 4 of 7



 1       4.2     Defendant and its employees and agents owed a duty to the plaintiff to use
 2
     reasonable care in securing his load and transporting that load on the highways of the
 3
     State of Oklahoma.
 4
         4.3     Defendant had a duty to ensure that each and every of its employees and
 5

 6   agents was in compliance with all statutes, laws, and regulations, pertaining to the

 7   transportation of goods, including, but not limited to: OSC 47.14-105(a)(b) failure to
 8   secure load, and Oklahoma criminal code, 21 OK Stat § 21-1465 (2015), which is a
 9
     misdemeanor violation forbidding a carrier from abandoning a load on a public
10
     highway.
11
         4.4     Defendant had a duty to properly supervise, train, and monitor its
12

13   respective employees and to ensure their compliance with all applicable statutes, laws,

14   regulations and safety codes pertaining to the transportation of goods.
15
         4.5     Defendant breached that duty owed to plaintiff when its employee/agent
16
     failed to secure his load which fell off his trailer and was the proximate cause of
17
     plaintiff’s injuries and damages. Additionally, Mr. Estrada was negligent in failing to
18

19   monitor the load in a timely manner so as to be able to prevent the type of accident

20   suffered by plaintiff when a load does become unsecured.
21       4.5     As a direct and proximate result of Mr. Estrada’s and, by extension,
22
     defendant’s negligence, the plaintiff sustained injuries and damages in an amount to
23
     be determined at trial.
24

25

26
        COMPLAINT FOR PERSONAL                                      LAW OFFICE OF REED YURCHAK
                                                                       1215 120TH AVE NE, STE. 110
        INJURIES -- 4                                                      BELLEVUE, WA 98005
                                                                        TELEPHONE: (425) 941-6659
                                                                           FAX: (425) 654-1205
28

29
               Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 5 of 7



 1                                      V. DAMAGES
 2
         5.1     Plaintiff repeats and realleges each and every allegation contained in
 3
     paragraphs 1 – 4 of this Complaint.
 4
         5.2     As a direct and proximate result of the negligence alleged herein by the
 5

 6   defendant, plaintiff has suffered physical injuries and is entitled to be compensated for

 7   those injuries.
 8       5.3     As a direct and proximate result of the negligence alleged herein by the
 9
     defendant, plaintiff has incurred medical expenses and other out of pocket expenses
10
     and is entitled to be compensated therefrom in an amount to be proven later at trial.
11
         5.4     As a direct and proximate result of the negligence alleged herein by the
12

13   defendant, plaintiff has suffered and will continue to suffer physical pain and suffering

14   and is entitled to be compensated therefrom.
15
         5.5     As a direct and proximate result of the negligence alleged herein by the
16
     defendant, plaintiff has suffered mental and emotional distress, loss of life’s
17
     enjoyment, and is entitled to be compensated therefrom.
18

19       5.6     As a direct and proximate result of the negligence alleged herein by the

20   defendant, plaintiff has suffered property damage to the vehicle and is entitled to be
21   compensated therefrom.
22
         5.7      As a direct and proximate result of the negligence alleged herein by
23
     defendant, plaintiff has suffered wage loss and other pecuniary loss in an amount to
24
     proven at trial.
25

26
        COMPLAINT FOR PERSONAL                                        LAW OFFICE OF REED YURCHAK
                                                                         1215 120TH AVE NE, STE. 110
        INJURIES -- 5                                                        BELLEVUE, WA 98005
                                                                          TELEPHONE: (425) 941-6659
                                                                             FAX: (425) 654-1205
28

29
               Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 6 of 7



 1       5.8 Plaintiff is entitled to costs and attorney’s fees incurred herein.
 2
         5.9 Plaintiff is entitled to prejudgment interest on all damages and out-of-pocket
 3
     expenses directly and indirectly caused by the negligence alleged herein.
 4
                                 VI. PRAYER FOR RELIEF
 5

 6         WHEREFORE Plaintiff demands a jury trial and prays for judgment over and

 7   against defendant for all causes of action pled, and for all injuries and damages
 8   allowed, provided for or permitted by the common law and statutory laws of the State
 9
     of Oklahoma and in such amount that shall be determined by the finder of fact under
10
     the evidence presented at arbitration or trial, together with any such available damages
11
     to include:
12

13       6.1       For an award of damages compensating Plaintiff’s medical expenses and

14   other economic losses in an amount to be proven at trial.
15
         6.2       For an award of damages compensating Plaintiff’s physical pain and
16
     suffering in an amount to be proven at trial.
17
         6.3       For an award of damages compensating Plaintiff’s mental and emotional
18

19   distress in an amount to be proven at trial.

20       6.4       For an award of damages compensating Plaintiff’s property damage and
21   loss of use in an amount to be proven at trial.
22
         6.5       For an award of damages compensating Plaintiff’s costs, including
23
     arbitration, and attorney’s fees in an amount to be proven at trial.
24

25

26
        COMPLAINT FOR PERSONAL                                        LAW OFFICE OF REED YURCHAK
                                                                            1215 120TH AVE NE, STE. 110
        INJURIES -- 6                                                           BELLEVUE, WA 98005
                                                                             TELEPHONE: (425) 941-6659
                                                                                FAX: (425) 654-1205
28

29
              Case 5:19-cv-00094-R Document 1 Filed 01/31/19 Page 7 of 7



 1       6.6 For an award of damages compensating Plaintiff’s pre and post judgment
 2
     interest on all fixed and liquidated damages and out-of-pocket expenses, including
 3
     wage loss, directly and indirectly caused by the negligence alleged herein in an amount
 4
     to be proven at trial.
 5

 6       6.7 For any other relief that this court deems just and equitable.

 7         DATED this 31st day of January, 2019
 8

 9
                                            LAW OFFICE OF REED YURCHAK
10

11                                          /s/ Reed Yurchak
                                            Reed Yurchak
12
                                            Bar Number: 37366
13                                          Attorney for Plaintiff
                                            Law Office of Reed Yurchak
14                                          1215 120th Ave NE, Ste. 110
                                            Bellevue, WA 98005
15
                                            Telephone (206) 866-0766
16                                          Facsimile (425) 654-1205
                                            Email: reed@yurchaklaw.com
17

18

19

20

21

22

23

24

25

26
        COMPLAINT FOR PERSONAL                                      LAW OFFICE OF REED YURCHAK
                                                                       1215 120TH AVE NE, STE. 110
        INJURIES -- 7                                                      BELLEVUE, WA 98005
                                                                        TELEPHONE: (425) 941-6659
                                                                           FAX: (425) 654-1205
28

29
